Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered November 20, 2008 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging an October 2007 determination of the Board of Parole denying his request for parole release and ordering him held an additional 24 months. The Attorney General has advised this Court that petitioner reappeared before the Board in August 2009 at which time his request for parole release was again denied. In view of this, the appeal is now moot and must be dismissed (see Matter of Alvarez v New York State Div. of Parole, 63 AD3d 1402 [2009]).
Cardona, P.J., Peters, Lahtinen, Kavanagh and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.